PER CURIAM:
Donte Rolando Harris appeals the district court’s order denying the motion to withdraw his guilty plea filed two years after he was sentenced. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. United States v. Harris, No. 3:03-cr-00056-nkm (W.D.Va. Nov. 17, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.